In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated February 9, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff Viktor Korn sustained a serious injury as defined by Insurance Law § 5102 (d). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.